Citation Nr: 0020981	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne claimed 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 until 
April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the RO which 
denied service connection for PTSD and chloracne as secondary 
to Agent Orange exposure.



FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD 
attributable to claimed in-service stressors.

2.  The claim of service connection for PTSD is plausible.

3.  The claim of service connection for chloracne as due to 
residual of Agent Orange exposure is plausible.



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for chloracne as secondary to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32808 
(1999) (to be codified at 38 C.F.R. § 3.304(f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.

Here, there is VA medical evidence showing a diagnosis of 
PTSD attributable to the veteran's alleged stressors in 
service.  Thus, the Board finds the claim of service 
connection for PTSD to be well grounded.  38 U.S.C.A. § 5107.

II.  Chloracne

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  Respiratory cancers shall have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  Furthermore, VA outpatient 
records dated in 1983 and 1984 reflect that the veteran was 
treated for a recurrent skin rash, variously diagnosed as 
acne vulgaris, inflammatory acne and questionable chloracne 
which he stated he had had since Vietnam.  Although numerous 
other skin maladies have been diagnosed over the years, the 
VA diagnosis is sufficient for the Board to find the 
veteran's claim plausible.  Thus, the Board finds that the 
veteran's claim of service connection for chloracne is well 
grounded.  


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is granted to this extent, subject to further 
action specified below.

As the claim of service connection for chloracne, as due to 
exposure to herbicides, is well grounded, the appeal is 
granted to this extent, subject to further action specified 
below.

REMAND

Service administrative records reflect that the veteran 
served in the United States Marine Corps and was discharged 
from active duty at the rank of corporal.  He was shown to 
have had duty in Vietnam between December 1968 and November 
1969 with a military occupational specialty of engineer 
equipment operator.  He received medals and citations which 
included the Vietnam Service Medal with one star, and the 
Vietnam Campaign Medal with device.  He served in support of 
a number of counterinsurgency operations between December 
1968 and February 1969.  

The RO sent the veteran a PTSD letter in July 1997 requesting 
detailed information as to the dates, exact unit of 
assignment, full description of events and names of other 
personnel involved in order to further develop the claim.  In 
a response received in August 1997, the appellant stated that 
he was with the Eleventh Battalion in 1968 through 1969 and 
that his main base was "Dong-Ha," although he was in the 
"boon-docks" most of the time.  He said he had difficulty 
recalling exactly where he was most of the time because the 
commanders did not tell them or did not know.  

The veteran said that he was primarily assigned to the 
"grunt" battalion.  He said that he became friendly with 
some of the Montagnard children and that when the enemy found 
out, some of them were killed in retaliation.  He said that 
he always believed that he was responsible for their deaths.  
He related that shortly after this incident, he was sent to a 
mountain top area to "bury a perimeter" where 21 marines 
were killed because some of them fell asleep or were smoking 
dope.  The veteran stated that some of those killed were 
friends of his from the Fourth Marines.  He indicated that he 
participated in short firefights, but that none compared to 
the TET Offensive where there was utter chaos with yelling, 
shooting and confusion.  The appellant said that his worst 
experience was when he was assigned to the rock pile and his 
unit was overrun by North Vietnamese troops.  He related that 
they struck at midnight and the fighting went on until dawn.  
He stated that it got to the point that his rifle wouldn't 
fire anymore and that an enemy soldier fell into his foxhole 
and he killed him with a hand tool.  

The veteran related that he did not remember too much after 
that point except pushing the dead enemy soldier out of the 
foxhole.  He said that the marine next to him became 
violently ill and that he himself urinated in his pants after 
the incident.  The veteran said that he had a very difficult 
time with that incident because he was not supposed to engage 
in any fighting because he was an engineer.  He also stated 
that he saw young kids turn into "sadistic animals" who cut 
off the ears of the dead men and wore them around their necks 
until they were made to stop. 

The veteran underwent a VA social survey in February 1998.  
He depicted his in-service stressors as being in the field 
for extended periods of time; being constantly on edge; being 
assigned to different companies; being responsible for 
bulldozing areas for choppers to land, as well as bunker 
sites after a unit pulled out; being exposed to a great deal 
of incoming fire and contact with the enemy; his camp being 
overrun by the enemy on one occasion; killing one of the 
enemy with a shovel after his gun stopped firing; being 
constantly shot at; burying dead and bloated enemy bodies; 
and concealing evidence of U.S. troop presence in an area. 

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the Marine Corps]."  The RO has made no attempts to 
obtain corroborating evidence of the veteran's alleged 
stressors.  

The RO should request the veteran again to provide specific 
information concerning his alleged stressors and attempt to 
obtain corroborating evidence.

As noted hereinabove, VA physicians have noted a diagnosis of 
questionable chloracne as well as other skin disorders.  The 
veteran should be afforded a VA examination to ascertain the 
nature and etiology of the veteran's skin disorder.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD and chloracne since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  Then, whether or not the veteran 
responds, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to:  Commandant of the 
Marine Corps, Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA  22134-5030.  
That agency should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

4.  Then, the RO should arrange for a VA 
dermatology examination to determine the 
nature and etiology of the veteran's skin 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of chloracne.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current skin 
disability due to herbicide exposure or 
other disease or injury in service.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.

5.  After undertaking any additional 
development deemed appropriate, including 
another VA psychiatric examination if 
indicated, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

